 1   SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
 2   anassihi@shb.com
     One Montgomery, Suite 2600
 3   San Francisco, CA 94104
     Telephone: 415.544.1900
 4   Facsimile: 415.391.0281
 5   SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (admitted pro hac vice)
 6   ssoden@shb.com
     2555 Grand Boulevard
 7   Kansas City, MO 64108
     Telephone: 816.474.6550
 8   Facsimile: 816.421.5547
 9   Attorneys for Defendant
     DIAMOND PET FOODS
10

11
                                          UNITED STATES DISTRICT COURT
12
                                        EASTERN DISTRICT OF CALIFORNIA
13
      RICHARD        DAVID   CLASSICK,     JR.            Case No.: 2:18-cv-02344-JAM-AC
14    Individually and on Behalf of All Others
      Similarly Situated,                                 STIPULATION AND ORDER TO
15                                                        EXTEND TIME TO FILE ANSWER TO
                        Plaintiff,                        THIRD AMENDED COMPLAINT
16
      v.
17
      SCHELL & KAMPETER, INC. d/b/a
18    DIAMOND PET FOODS, and DIAMOND
      PET FOODS INC.,
19
                        Defendants.
20

21

22

23

24

25

26

27

28

                                                         STIPULATION TO EXTEND TIME TO FILE ANSWER
     2" = "2" "4821-4067-4448 v1" "" 4821-4067-4448 v1
                                                                         CASE NO. 2:18-cv-02344-JAM-AC
 1          Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,

 2   INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),

 3   collectively referred to as the “Parties,” by and through their respective counsel, hereby stipulate as

 4   follows:

 5          1.      On April 9, 2019, Plaintiffs filed a Third Amended Class Action Complaint. (ECF

 6   No. 24)

 7          2.      On May 7, 2019, Defendant filed a Motion to Dismiss. (ECF No. 27)

 8          3.      On May 30, 2019, Plaintiff filed an Opposition to Defendant’s Motion to Dismiss.

 9   (ECF No. 29)

10          4.      On June 13, 2019, Defendant filed a Reply Brief in support of its Motion to Dismiss.

11   (ECF No. 30)

12          5.      On August 2, 2019, this Court issued an order granting Defendant’s Motion to

13   Dismiss, ruling that Plaintiff’s claims for equitable relief, which he seeks under the CLRA, FAL,

14   UCL, and as a general demand in the prayer for relief, are dismissed with prejudice. (ECF No. 32)

15          6.      Counsel for Parties conferred regarding Defendant’s deadline to file an answer to

16   Plaintiff’s Third Amended Complaint. NOW, THEREFORE, the Parties hereby agree and

17   STIPULATE that the deadline for Defendant to file an answer to Plaintiff’s Third Amended

18   Complaint is extended to August 30, 2019.

19          IT IS SO STIPULATED.

20   Dated: August 9, 2019                             Lockridge Grindal Nauen P.L.L.P.

21
                                                       /s/ Rebecca A. Peterson [as authorized on 8/10/19]
22                                                     REBECCA A. PETERSON
23                                                     Attorneys for Plaintiff
                                                       Richards David Classick, Jr.
24

25
     Dated: August 9, 2019                             Shook, Hardy & Bacon L.L.P.
26

27                                                     /s/ Amir Nassihi
                                                       AMIR NASSIHI
28
                                                      2
                                                          STIPULATION TO EXTEND TIME TO FILE ANSWER
                                                                          CASE NO. 2:18-cv-02344-JAM-AC
                                                      STEVEN D. SODEN
 1
                                                      Attorneys for Defendant
 2                                                    Diamond Pet Foods
 3

 4                                  ATTESTATION OF SIGNATURE
 5
            Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing
 6
     of this document has been obtained from all signatories hereto.
 7

 8
     Dated: August 9, 2019
 9                                                    /s/ Amir Nassihi
                                                      Amir Nassihi
10

11

12                                                    ORDER
13          The parties’ above-referenced stipulation is hereby GRANTED.
14   IT IS SO ORDERED.
15
     Dated: August 12, 2019                       /s/ John A. Mendez______________
16                                                HONORABLE JOHN A. MENDEZ
17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                                         STIPULATION TO EXTEND TIME TO FILE ANSWER
                                                                         CASE NO. 2:18-cv-02344-JAM-AC
